02-12-209-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00209-CV
 
 



In re Dallas/Fort Worth International Airport
  Board, City of Fort Worth, and City of Dallas


 


RELATORS



 
 
------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM
OPINION[1]
                                                       ------------
The
court has considered relators’ petition for writ of mandamus and is of the
opinion that relief should be denied.  Accordingly, relators’ petition for writ
of mandamus is denied.
We
have considered “JPMorgan Chase Bank, N.A.’s Rule 52.11 Motion For Attorneys’
Fees And Expenses.”  The motion is denied.
 
PER CURIAM
 
PANEL: 
MCCOY, MEIER, and GABRIEL, JJ.
 
DELIVERED: 
July 10, 2012




[1]See
Tex. R. App. P. 47.4, 52.8(d).